Citation Nr: 0904552	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

2.  Entitlement to service connection for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1959 to 
December 1962; and served in the Army reserves from December 
1962 to December 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran was scheduled for a video conference hearing with 
a member of the Board in January 2009; however he failed to 
report for his hearing.  Accordingly, the Board considers the 
Veteran's request for a hearing to be withdrawn and will 
proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (d), (e) (2008).

In September 2008, the Muskogee RO granted the Veteran's 
claim for service connection for right and left knee 
degenerative joint disease (DJD).  As such, these issues are 
no longer on appeal before the Board.

Entitlement to service connection for lumbar spondylosis is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  By way of a March 2002 rating decision, the RO denied 
service connection for hearing loss; the Veteran did not 
appeal.

2.  Evidence received since the March 2002 RO decision is new 
to the record in that it was not previously submitted to 
agency decision makers, but it does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hearing loss has not 
been received.  38 U.S.C.A. §§ 1101, 1110, 1112, 5108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2005 and December 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and he was informed of the requirement that 
new and material evidence must be received in order to reopen 
a claim, and he was told what was required to substantiate 
the underlying service connection claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In the present case, the RO has obtained the 
Veteran's service treatment records (STRs), VA and private 
medical records and obtained an examination in furtherance of 
his claim.  VA has no duty to inform or assist that was 
unmet.

II. Law and Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a March 2002 rating decision denied 
service connection for hearing loss; the Veteran did not 
appeal, and therefore, this March 2002 rating decision 
represents a final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent law states that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2008).  

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 2002 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
hearing loss was the result of in-service noise exposure, or 
in any other way related to military service.  In order to 
raise a reasonable possibility of substantiating the claim, 
the record must contain medical evidence linking the 
Veteran's hearing loss to military service.

At the time of the March 2002 denial, the relevant evidence 
of record consisted of:  the Veteran's service treatment 
records (STRs); and outpatient and inpatient treatment 
reports from the Oklahoma City VA medical center (VAMC) dated 
from February 1995 through March 2002, showing treatment for 
conditions unrelated to loss of hearing acuity.

Evidence submitted since the March 2002 denial includes:  
June 2006 records from R.G., M.D. pertaining to the Veteran's 
back and knee disabilities; outpatient treatment records from 
the Oklahoma VAMC dated from September 2002 through June 
2005, which contain a September 2002 entry noting that the 
Veteran was issued new hearing aids, and diagnosed the 
Veteran with sensorineural hearing loss; and statements from 
the Veteran dated in June 2006 and October 2006 noting that 
during service his duties included jumping from a troop 
transport plane which exposed him to loud engine noise, and 
he stated that his military occupational specialty (MOS) was 
light infantryman which also exposed him to loud noises.

A January 2006 VA examination is also new, but it contains an 
opinion that is contrary to the Veteran's claim.  Although 
the examiner diagnosed the Veteran with bilateral moderate to 
severe high-frequency sensorineural hearing loss, the 
examiner specifically opined that it was not as likely as not 
that the Veteran's hearing loss was due to in-service noise 
exposure while on active duty.  The examiner explained that 
the reasons for his decision included the duration of time 
the Veteran spent being transported in airplanes prior to 
jumping out of them; the long period of time which had passed 
since active duty, and the long history of truck driving 
subsequent to discharge without ear protection from 1972 
through 1990.

Here, despite the newly added statements from the Veteran, 
private treatment records, evidence from the Oklahoma City 
VAMC, and a January 2006 VA examination, none of these newly 
received records raises a reasonable possibility of 
substantiating the claim because the records do not establish 
a nexus to service.  In fact, the January 2006 VA examiner 
specifically opined that the Veteran's current hearing loss 
was likely not a direct result of noise exposure while on 
active duty.

Thus, the Board finds that the evidence received since the 
March 2002 RO decision is not material because, when 
considered alone or with previous evidence of record, the 
evidence does not establish a link between the Veteran's 
currently diagnosed hearing loss and military service, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.  As such, the Board finds that new 
and material evidence to reopen the previously denied claim 
of service connection for hearing loss, has not been 
received, and the application to reopen will therefore be 
denied.


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for hearing loss, 
the application to reopen is denied.


REMAND

The Veteran contends that his currently diagnosed lumbar 
spondylosis is the result of jumping from parachutes while on 
active duty.  Specifically, the Veteran noted that he was a 
paratrooper for three years, and stated that he made more 
than 20 jumps, falling on several occasions and landing in 
awkward fashion.  The Veteran reported that since jumping, he 
has experienced back difficulty which has grown progressively 
worse over the years.  See June 2006 medical record by R.G., 
M.D.  The Veteran's personnel records, including his DD Form 
214, show that he received his parachutist badge in August 
1960 while stationed at Fort Bragg, North Carolina.

Here, the Veteran's STRs contain an April 1960 entry noting 
that the Veteran presented with a complaint about his back.  
This is the only entry in the STRs documenting complaints of 
back pain.  The Veteran is currently diagnosed with lumbar 
spondylosis.  See Outpatient treatment records from the 
Oklahoma City VAMC; and a June 2006 medical record from R.G., 
M.D.

The Board notes that in addition to his contention that his 
current back disability is related to in-service parachute 
jumping, the Veteran has also asserted that his currently 
diagnosed bilateral knee degenerative joint disease (DJD) was 
the result of his in-service parachute jumping.  In August 
2008, the Veteran was afforded an examination, where the 
examiner opined that it was as likely as not that the 
Veteran's current bilateral knee DJD was due to military 
service, in particular to the Veteran's documented parachute 
jumping.

The Board notes that VA is required to obtain a medical 
opinion on the question of whether the Veteran's current back 
disability is related to service, if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: 1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  See 
also  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
Veteran's disability or symptoms were service related).

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
back disability "may be associated" with his period of 
active duty military service, the Board finds that a medical 
nexus opinion is required in order to fulfill the duty to 
assist.  See 38 C.F.R. § 3.159(c)(4); see also McLendon.  
Specifically, the Veteran is currently diagnosed with lumbar 
spondylosis, and the STRs contain an April 1960 entry 
documenting complaints of back pain.  Further, the Veteran's 
contention that his back disability is due to repeated in-
service parachute jumps is a contention that is corroborated 
by the evidence of record which shows that he received his 
parachutist badge in service.  Also weighing in the Veteran's 
favor, and indicating that certain disability may be 
associated with service, is a medical opinion noting a nexus 
between his in-service parachuting and his currently 
diagnosed bilateral knee disability.

As such, because there is no medical evidence of record 
providing an opinion as to whether any currently diagnosed 
lumbar spondylosis is attributable to the documented in-
service back complaint mentioned in the April 1970 notation, 
and/or the in-service parachute jumping, the Board finds that 
a VA examination is necessary to determine whether his 
currently diagnosed disability is related to his period of 
military service.  The Board will therefore remand to seek 
current relevant treatment records, and to afford the Veteran 
a VA examination in order to determine whether any current 
back disability is attributable to his military service.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared spine treatment records 
and records of treatment for any related 
neurologic disabilities.  With any 
necessary authorization from the Veteran, 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.

2.  The Veteran should be afforded a VA 
spine examination, conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current 
lumbar spondylosis is attributable to the 
Veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current lumbar spondylosis is 
attributable to military service.  The 
April 1960 entry noting back complaints, 
as well as the Veteran's documented in-
service parachute jumping should be taken 
into account when arriving at an opinion.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


